DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/24/2019 & 01/13/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the projection of the construction geometry" in line 1 of the claim limitation.  There is insufficient antecedent basis for this limitation in the claim.
claim 18, the term “the projection of the construction geometry” is not supported in the claim or in the independent claim, however, the term “projection” is linked to the term “transfer” at [0014], and is used at [0019], [0022], and [0065] of the instant application. The Examiner notes that given the usage and linking to the term “transfer”, the Applicant is advised to change the term “the projection” or support the term in the independent claim, and that for the purpose of compact prosecution, the term “the projection” will be interpreted as “a projection.”  







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20, 23-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over, DE 10212011217 (Herzog) (Translation attached).
Regarding claim 16, Herzog discloses a method of producing components by successive solidification of layers of a building material, which reads on the claim limitation of a method for the additive production of a component ([0002, 0042, 0046]).
Herzog further discloses that the components are built generatively on prefabricated lower parts and that these lower parts are shape-adapted inserts ([0001, 0005, 0041], Fig. 8). One having ordinary skill in the art would appreciate that the point of contact between the inserts and the upper part is a known cross section that was previously acquired, which would read on the claim limitation of recording of a component geometry of a first region, to be produced additively, of the component.
Herzog discloses that the building plate is to be used as a shape-adapted plug-in holder for at least one prefabricated lower part of an object to be built. One having ordinary skill in the art would know that the prefabricated lower part would only fit into the holder, if the cross section of the part was applied to the holder, which would read on the limitation transfer of a construction geometry, derived from the recorded component geometry, into a processing region of a construction platform ([0005]).
Herzog further discloses that the object of the invention is to design a plate-like body into a shape-adapted plug-in holder and that the plate-like body has at least one recess, the shape and outer contour which corresponds to the cross section of the prefabricated lower object part of the component. One having ordinary skill in the art would find it obvious to use well known techniques in the art for machining recesses into a plate-like body, such as CNC milling. Herzog then discloses that the prefabricated lower object parts can have a circumferential projection that 
Herzog discloses that the upper parts of such components are produced by successive solidification of layers of a powdered building material, on points corresponding to the respective cross section of the upper part, which reads on the limitation, additive construction of the component on the construction surface ([0002]).
Regarding claim 17, Herzog discloses a chip that stores a security code, which provides information about the number of recesses, their size, the height of the plug-in holder, etc. One having ordinary skill in the art would find it obvious to use a computer to read the information on the chip, which reads on the limitation wherein the recording of the component geometry and/or the transfer of the construction geometry are carried out with computer assistance or by a data processing program ([0045]).
Regarding claim 18, Herzog discloses a security code that contains information about the size of the recesses, and discloses that after the plug-in holder is clamped down, the surfaces of 
  Regarding claim 19, Herzog discloses a circumferential projection that prevents the lower object part from immersing too deeply into the recess, and that the projection allows for the recesses to be slightly larger, which means that the projections are inherently larger than the lower objects they are attached to, which reads on the limitation wherein the construction geometry is derived from the recorded component geometry during the transfer by providing the construction geometry with a predetermined lateral dimension. The Examiner notes that using the broadest reasonable interpretation of “predetermined lateral dimension” allows for any size larger than the construction geometry ([0036]).
Regarding claim 20, Herzog discloses dividing the object lower parts at predetermined breaking points so that the finished objects can be removed, which reads on the limitation further comprising: after the additive construction, e) separating the component from the construction platform in the processing region ([0047]).
   Regarding claim 23, Herzog discloses a device that produces 3D objects by successive solidification of a powdery building material that is layered by an application device onto a base that is height adjustable, which reads on the limitation wherein the additive construction is carried out by a powder bed-based method (Fig. 1, [0024]).
Regarding claim 24, Herzog discloses that the surfaces of the object lower parts are reworked to an exact height and that if the upward-facing surfaces of the prefabricated object 
Regarding claim 27, Herzog discloses a plurality of recesses with at least partially different shapes arranged in a substantially uniform distributed manner for assembly or thermal reasons which reads on further comprising: parallel additive construction of a multiplicity of components, wherein a multiplicity of component geometries of the components being recorded and a multiplicity of derived construction geometries correspondingly being transferred into the processing region, wherein the construction platform is mechanically processed according to the multiplicity of construction geometries and the multiplicity of components are additively constructed on the corresponding construction surfaces ([0008]).

Claims 21-22 & 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10212011217 (Herzog) as applied to claims 16 & 20 above, and further in view of US 2015032860 (Tuffile).
Regarding claim 21, Herzog does not disclose wherein, during the transfer, a thickness of the processing region is selected as a function of a separation method for the subsequent separation of the component, and a selection of values is automatically proposed for the 
Tuffile teaches that the range for the built-up layers thickness is 5.0 microns and higher however, more commonly, the thickness ranges are 5.0 microns to 250.0 mm, and that substrates are typically not included as a part of the final structure. Combing these two teaching from Tuffile, one having ordinary skill in the art would be able to propose a thickness for the processing region (substrate) based off of the thickness of the layers being built on the processing region (substrate). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the teachings of separating the substrate and the typical thickness of layers as taught by Tuffile in combination with the method of component production as disclosed by Herzog in order to simplify the production of the final part by having a set of optimal substrate thicknesses, because by proposing a thickness for the substrate, one having ordinary skill would optimize the production and save money on substrate material by not machining too much away before the production begins. 
Regarding claim 22, Tuffile discloses that the substrate may have a thickness in the range of 3 – 100 mm, which overlaps with the claimed range of 3 – 10 mm, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
Regarding claim 30, Tuffile discloses that the substrate and the structure may be separated via a variety of techniques including electric-discharge machining (EDM) and mechanical sawing which reads on the limitation of further comprising: after the additive construction, e) separating the component from the construction platform in the processing 
Regarding claim 31, Tuffile discloses that the substrate may have a thickness in the range of 3 – 100 mm which reads on the limitation of wherein a thickness of the processing region is 5 mm, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists ([0023]) (See MPEP 2144.05 (I)).

Claim 25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10212011217 (Herzog) as applied to claim 16 above, and further in view of US 20100044547 (Higashi).
Regarding claim 25, Herzog does not disclose wherein the component is provided during the additive construction with a cavity which is open only on a side facing toward the construction platform, and wherein the cavity is mechanically opened through the construction platform before subsequent separation of the constructed component from the construction platform and before a heat treatment of the component, in such a way that a base material in powder form for the component, which has correspondingly been enclosed in the cavity of the component during the additive construction, is removable through the construction platform. Higashi discloses a method for producing a three-dimensionally shaped object by sintering a powder layer by irradiation repeatedly (Abstract). Higashi teaches that passages can be formed through the shaping table, the substrate and a sintered layer ([0039], Fig 8). 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the application, to utilize the gas passages as taught by Higashi in combination with the three-dimensional component production method as disclosed by Herzog, because by 
Regarding claim 28, Higashi discloses non-transitory data carrier that has instructions theron to carry out the method of the prior art invention, which reads on non-transitory computer-readable medium comprising executable program instructions that enable a data processing device to carry out the following steps: recording of a component geometry of a first region, to be produced additively, of the component; and transfer of a construction geometry, derived from the recorded component geometry, into a processing region of a construction platform ([0014, 0015]).
Regarding claim 29, Higashi discloses that there is provided a data carrier having instructions thereon, which when executed by a processor, cause the processor to carry out the method of the prior art invention, which reads on a computer program product, comprising: executable program instructions stored on a non-transitory computer-readable medium which, when the program is run by a data processing device, cause the data processing device to carry out the method ([0014]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10212011217 (Herzog) (Translation Provided) as applied to claim 16 above, and further in view of US 2015032860 (Tuffile) and US 20160298218 (Kilmer).
Regarding claim 26, Tuffile discloses that the substrate may include austenitic, ferritic and martensitic steels, but does not disclose wherein the component is produced from a high-temperature stable material, a superalloy, and/or a nickel- based alloy. Kilmer discloses various methods for additively manufacturing a feedstock material to create an AM preform. Kilmer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize one of the alloys as taught by Kilmer in combination with the three-dimensional components production method as disclosed by Herzog, as modified by Tuffile in order to best match the feedstock material to the end use of the component while building on a steel substrate because, by using one of the alloys as taught by Kilmer, one having ordinary skill in the art would be able to best produce a component that matches the final application with minimal production setbacks, i.e. cracking or separating from the substrate. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.G-F./Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735